Citation Nr: 0333929	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  92-22 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a left hip disability.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for tinea cruris.  

3.  Entitlement to service connection for a skin disorder on 
a direct basis or as secondary to in-service herbicide 
exposure.  

4.  Entitlement to service connection for residuals of a gum 
infection.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for a right hip 
disability.  

7.  Entitlement to service connection for a left knee 
disability.  



8.  Entitlement to service connection for a bilateral eye 
disorder, to include bilateral cataracts, hyperopia, and 
presbyopia, asserted to be secondary to medication taken for 
a service-connected disability.  

9.  Entitlement to an increased disability rating for 
residuals of a compression fracture of L2 with kyposis, 
currently evaluated as 50 percent disabling.  

10.  Entitlement to an increased disability rating for 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.  

11.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1964 
to January 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating actions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In particular, by an April 1992 decision, 
the RO denied the veteran's petition to reopen the previously 
denied claims for service connection for a left hip 
disability and for tinea cruris.  Also by this rating action, 
the RO denied the issues of entitlement to service connection 
for a gum infection, hypertension, a right hip disability, 
and a left knee disability as well as the claims for a 
disability evaluation greater than 40 percent for residuals 
of a compression fracture of L2 with kyphosis, a disability 
rating greater than 30 percent for PTSD, and a total 
disability rating based on individual unemployability.  

The current appeal also arises from a June 1994 rating 
action, in which the RO denied the issue of entitlement to 
service connection for a skin disorder on a direct basis or 
as secondary to in-service herbicide exposure.  Further, in a 
January 1995 rating action, the RO denied the claim of 
entitlement to service connection for a bilateral eye 
disorder, to include bilateral cataracts, hyperopia, and 
presbyopia, asserted to be secondary to medication taken for 
a service-connected disability.  

During the current appeal, and specifically by a February 
2003 rating action, the RO awarded an increased disability 
evaluation of 50 percent for the service-connected residuals 
of a compression fracture at L2 with kyphosis, effective from 
July 1997.  As such, the issue regarding this 
service-connected disability is correctly characterized as 
listed on the title page of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  In a March 1979 rating decision, the RO denied service 
connection for a left hip disability.  Although notified of 
the denial, the veteran did not initiate an appeal of this 
particular issue.  

3.  The evidence received since the March 1979 denial of 
service connection for a left hip disorder bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
left hip disability.  

4.  In a January 1985 rating decision, the RO denied service 
connection for a skin rash between the legs.  Although 
notified of the denial, the veteran did not initiate an 
appeal of this particular issue.  

5.  The evidence received since the January 1985 denial of 
service connection for a skin rash between the legs bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for tinea cruris.  


CONCLUSIONS OF LAW

1.  The March 1979 rating decision which denied service 
connection for a left hip disability is final.  38 U.S.C.A. 
§ 7105(a), (c), (d)(3) (West 2002); 38 C.F.R. §§ 19.112, 
19.118, 19.153 (1978).  

2.  The evidence received since the March 1979 denial of 
service connection for a left hip disorder is new and 
material, and the claim for service connection for a left hip 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  

3.  The January 1985 rating decision which denied service 
connection for a rash between the legs is final.  38 U.S.C.A. 
§ 7105(a), (c), (d)(3) (West 2002); 38 C.F.R. §§ 19.117, 
19.129, 19.192 (1984).  

4.  The evidence received since the January 1985 denial of 
service connection for a rash between the legs is new and 
material, and the claim for service connection for tinea 
cruris is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of these claims.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  VA regulations have also been 
revised as a result of these changes and is effective from 
November 9, 2000, except that the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  In 
the statement of the case furnished in November 1992 as well 
as the supplemental statements of the case issued in October 
1994, April 1995, and January 2001, the RO informed the 
veteran of the criteria used to adjudicate his petitions to 
reopen his previously denied claims for service connection 
for a left hip disability and for tinea cruris as well as the 
particular type of evidence needed to substantiate these 
issues.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  
Furthermore, in July 1997 during the current appeal, the 
veteran was accorded a VA general medical examination.  

Moreover, the Board acknowledges that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Federal Circuit Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit Court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

In this regard, the Board acknowledges that the RO has not 
notified the veteran of the specific provisions of the 
recently passed VCAA or the specific type of information 
needed from him.  Nor has he been informed of the proper time 
period within which to submit the requested evidence (one 
year).  Significantly, however, in view of the fact that this 
decision is granting the veteran's petition to reopen his 
previously denied claims for service connection for a left 
hip disability and for tinea cruris, which is a complete 
grant of the benefits sought in the appeal of these 
particular issues, the Board concludes that a remand to cure 
these procedural defects (by informing the veteran that, 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice) is not 
necessary.  

A.  Petition To Reopen Claim For Service Connection For A 
Left Hip Disability

1.  Factual Background

Initially, by a March 1979 rating action, the RO denied the 
issue of entitlement to service connection for residuals of 
bullet wound to the left hip.  Evidence available at that 
time included the service personnel records, which indicated 
that the veteran had been awarded several medals and badges, 
including the Combat Infantryman Badge.  In addition, the 
service medical records were negative for complaints of, 
treatment for, or findings of such a bullet injury to the 
veteran's left hip.  At the separation examination, which was 
conducted in November 1976, the veteran made no specific 
mention of any type of injury to his left hip.  Further, this 
evaluation demonstrated that the veteran's lower extremities 
were normal.  No mention of any left hip pathology was 
referenced in the report of the discharge evaluation.  On the 
day of the veteran's discharge from service in January 1977, 
the veteran reported that there had been no change in his 
medical condition since his last separation examination.  

At a VA orthopedic examination conducted in January 1979, the 
veteran did not make any complaints regarding his left hip.  
A physical evaluation completed at that time reflected that 
there was no difference in circumference between the 
veteran's thighs or forelegs as well as no circulatory 
disturbances or sensory deficits of his lower limbs.  X-rays 
taken of the veteran's lumbar spine showed, in pertinent 
part, a small caliber bullet head in the soft tissues of his 
left gluteal region.  The examiner did not diagnose a left 
hip disability.  

By the March 1979 rating action, the RO explained that 
service connection could not be awarded for residuals of a 
gunshot wound to the veteran's left hip.  The RO cited the 
service medical records, which were negative for such an 
injury.  Although post-service x-rays taken in January 1979 
showed a small caliber bullet head in the soft tissues of the 
veteran's left gluteal region, the RO denied service 
connection for residuals of a bullet wound to the veteran's 
left hip on the basis that the evidence of record did not 
show the presence of a left hip disability associated with an 
in-service gunshot wound to this area of the veteran's body.  
Approximately one week later in April 1979, the RO notified 
the veteran of the denial of his claim for service connection 
for residuals of a bullet wound to the left hip.  The veteran 
did not initiate an appeal of the denial.  

Thereafter, in February 1992, the veteran submitted his 
current petition to reopen his claim for service connection 
for a left hip disability.  Relevant evidence received since 
the last prior final decision of this issue in March 1979 
illustrate private radiographic determinations of a gunshot 
wound to the veteran's left hip in September 1979, VA 
physical examination findings of left hip flexion of 
120 degrees and extension of zero degrees in March 1981, 
private radiographic confirmation of a missile located in the 
left gluteal region at the level of the left hip joint in 
June 1986, a VA diagnosis of osteoarthritis of the left hip 
in January 1992, VA radiographic findings of a metallic 
fragment compatible with a bullet in the left buttock soft 
tissues in March 1994 and September 1999, as well as 
complaints of chronic left hip pain at VA outpatient 
treatment sessions conducted in July 2002 and January 2003.  

2.  Analysis

As previously noted in this decision, by a March 1979 rating 
action, the RO denied service connection for residuals of a 
gunshot wound to the veteran's left hip.  Specifically, the 
RO held that service connection could not be awarded for a 
left hip disability because, according to the available 
evidence (e.g., the service medical records and relevant 
post-service medical documents), although x-rays taken of the 
veteran's lumbar spine at a VA orthopedic examination 
conducted in January 1979 showed a small caliber bullet head 
in the soft tissues of his left gluteal region, the examiner 
did not diagnose a left hip disability.  In fact, the 
evidence available to the RO at the time of the initial 
decision in March 1979 did not illustrate a diagnosis of a 
left hip disability.  Consequently, the RO denied service 
connection for residuals of a bullet wound to the veteran's 
left hip on the basis that the evidence of record did not 
show the presence of a left hip disability associated with an 
in-service gunshot wound to this area of the veteran's body.  

Approximately one week later in April 1979, the RO notified 
the veteran of the denial of his claim for service connection 
for residuals of a bullet wound to the left hip.  The veteran 
did not initiate an appeal of this claim.  Consequently, the 
March 1979 denial of service connection for residuals of a 
bullet wound to the left hip became final.  See, 38 U.S.C.A. 
§ 7105(a), (c), (d)(3) (West 2002); 38 C.F.R. §§ 19.112, 
19.118, 19.153 (1978).  

As previously indicated, the veteran may reopen his claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  New and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  See also, Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding 
the issue of whether newly received evidence is "new and 
material," the credibility of the evidence must be presumed.  
Justus v. Principi, 3 Vet.App. 510, 512, 513 (1992).  

As the Board has discussed in this decision, the RO, by the 
March 1979 rating action, denied the veteran's claim for 
service connection for residuals of a bullet wound to the 
left hip because the evidence of record did not reflect the 
presence of a chronic disorder related to his active military 
duty.  Significantly, however, the additional evidence 
received since this prior final denial includes copies of 
medical records reflecting the presence of a left hip 
disability.  

Specifically, at a May 1999 VA outpatient treatment session, 
the veteran reported that he sustained a gunshot wound to his 
left hip in 1970.  Multiple VA and private x-rays taken after 
the veteran's separation from active military duty reflect 
the presence of a metallic fragment compatible with a bullet 
in the veteran's left buttock soft tissues.  Significantly, a 
VA physician diagnosed osteoarthritis of the left hip in 
January 1992.  Furthermore, at VA outpatient treatment 
sessions conducted in July 2002 and January 2003, the veteran 
complained of chronic left hip pain.  

As these documents include radiographic confirmation of the 
presence of a bullet wound to the veteran's left gluteal 
region as well as a medical diagnosis of osteoarthritis of 
the left hip, the Board finds that the relevant post-service 
VA medical records are clearly probative of the central issue 
in the veteran's left hip claim.  Significantly, these 
medical records bear directly and substantially upon the 
specific matter under consideration, are neither cumulative 
nor redundant, and, by themselves or in connection with 
evidence previously assembled, are so significant that they 
must be considered in order to decide fairly the merits of 
the claim for service connection for a left hip disability.  
See, 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for 
residuals of a bullet wound to the left hip in March 1979 is 
new and material, as contemplated by the pertinent law and 
regulations.  As such, this additional evidence serves as a 
basis to reopen the veteran's claim for service connection 
for a left hip disability.  See, 38 U.S.C.A. § 5108 and 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  

B.  Petition To Reopen Claim For Service Connection For Tinea 
Cruris

1.  Factual Background

Initially, by a January 1985 rating action, the RO denied the 
issue of entitlement to service connection for a skin rash 
between the legs.  Evidence available at that time included 
the service personnel records, which indicated that the 
veteran had been awarded several medals and badges, including 
the Combat Infantryman Badge.  In addition, the service 
medical records reflected swelling in the veteran's left 
groin in November 1965.  At the November 1976 separation 
examination, the veteran denied ever having had a skin 
disease.  This evaluation demonstrated that the veteran's 
skin, at that time, was normal.  On the day of the veteran's 
discharge from active military duty in January 1977, the 
veteran reported that there had been no change in his medical 
condition since his last separation evaluation.  According to 
post-service medical records, a VA general medical 
examination completed in March 1981 demonstrated that the 
veteran's skin was normal.  

By the January 1985 rating action, the RO explained that 
service connection could not be awarded for a rash between 
the veteran's legs.  The RO cited the service medical 
records, which reflected groin swelling in November 1965.  
However, as the November 1976 separation examination 
demonstrated that the veteran's skin was normal, the RO 
concluded that service connection for a skin rash between the 
legs was not warranted.  Approximately two weeks later in 
February 1985, the RO notified the veteran of the denial of 
his claim for service connection for a skin rash between his 
legs.  The veteran did not initiate an appeal of the denial.  

Thereafter, in February 1992, the veteran submitted his 
current petition to reopen his claim for service connection 
for tinea cruris.  Relevant evidence received since the last 
prior final decision of this issue in January 1985 reflects 
VA outpatient treatment for a tinea infection of the groin in 
April 1990, a VA diagnosis of tinea cruris in January 1992, a 
diagnosis of dermatitis of the groin at the December 1993 VA 
PTSD examination, a diagnosis of a rash in the inguinal 
region at the July 1997 VA PTSD examination, and a physical 
examination finding of a rash in the groin area (which is 
described by the veteran as resulting in "a great deal of 
stress from time to time") at a January 1999 VA outpatient 
treatment session.  

2.  Analysis

As previously noted in this decision, by a January 1985 
rating action, the RO denied service connection for a skin 
rash between the legs.  Specifically, the RO held that, 
although the service medical records reflected treatment for 
groin swelling in November 1965, the subsequent service and 
relevant post-service medical records failed to provide a 
pertinent diagnosed dermatological disorder which was 
incurred in, or aggravated by, the veteran's active military 
duty.  

Approximately two weeks later in February 1985, the RO 
notified the veteran of the denial of his claim for service 
connection for a rash between the legs.  The veteran did not 
initiate an appeal with respect to this claim.  Consequently, 
the January 1985 denial of service connection for a rash 
between the legs became final.  See, 38 U.S.C.A. § 7105(a), 
(c), (d)(3) (West 2002); 38 C.F.R. §§ 19.117, 19.129, 19.192 
(1984).  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 
3 Vet.App. 510, 512, 513 (1992).  

As the Board has discussed in this decision, the RO, by the 
January 1985 rating action, denied the veteran's claim for 
service connection for a rash between the legs on the basis 
that the evidence of record did not show the presence of a 
dermatological disorder associated with his active military 
duty.  Significantly, however, the additional evidence 
received since this prior final denial includes copies of VA 
medical records reflecting such a diagnosed disability.  

Specifically, VA medical reports reflect diagnoses of 
dermatitis of the groin in December 1993, a rash in the 
inguinal region in July 1997, and a rash in the groin area in 
January 1999.  As these documents include medical conclusions 
of diagnosed dermatological disorders of the veteran's groin, 
the Board finds that the pertinent post-service private 
medical records dated between December 1993 and January 1999 
are clearly probative of the central issue in the veteran's 
current tinea cruris claim.  Significantly, these documents 
bear directly and substantially upon the specific matter 
under consideration, are neither cumulative nor redundant, 
and, by themselves or in connection with evidence previously 
assembled, are so significant that they must be considered in 
order to decide fairly the merits of the claim for service 
connection for tinea cruris disability.  See, 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for a 
rash between the legs in March 1979 is new and material, as 
contemplated by the pertinent law and regulations.  As such, 
this additional evidence serves as a basis to reopen the 
veteran's claim for service connection for a dermatological 
disorder manifested by a rash between the legs.  See, 
38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  


ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a left hip disability, the appeal is granted to this 
extent only.  

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a rash between the legs, the appeal is granted to this 
extent only.  


REMAND

As the Board has previously discussed in this decision, 
during the pendency of the current appeal, there was a 
substantial change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  In particular, this law redefines 
the obligations of VA with respect to the duty to notify and 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment but not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West 2002).  See also, 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); and Charles 
v. Principi, 16 Vet. App. 370 (2002).  Such notification 
includes informing the veteran and his/her representative of 
the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his/her claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

A.  Service Connection For A Left Hip Disability And For 
Tinea Cruris

A complete and thorough review of the claims folder in the 
present case indicates that, with regard to the de novo 
issues of entitlement to service connection for a left hip 
disability and for tinea cruris, the RO has not informed the 
veteran of the specific provisions of the recently passed 
VCAA, criteria used to adjudicate the appealed claims, the 
type of evidence needed to substantiate these issues, or the 
specific type of information needed from him.  Nor has he 
been given notification of the proper time period within 
which to submit the requested (one year).  

In addition, the veteran has not been accorded pertinent VA 
orthopedic and dermatological examinations to determine the 
nature, extent, and etiology of any left hip disability or 
dermatological disorder of the groin that he may have.  On 
remand, therefore, the veteran should be accorded these 
relevant evaluations.  

B.  Service Connection For A Skin Disorder On A Direct Basis 
And As Secondary To In-Service Herbicide Exposure, Residuals 
Of A Gum Infection, Hypertension, A Right Hip Disability, A 
Left Knee Disability, And A Bilateral Eye Disorder

With regard to the issues of entitlement to service 
connection for a skin disorder on a direct basis and as 
secondary to in-service herbicide exposure, residuals of a 
gum infection, hypertension, a right hip disability, a left 
hip disability, and a bilateral eye disorder, the Board 
acknowledges that, in the statement of the case issued in 
November 1992 as well as the supplemental statements of the 
case furnished in October 1994, April 1995, January 2001, and 
April 2003, the RO notified the veteran of the criteria used 
to adjudicate these appealed claims as well as the type of 
evidence needed to substantiate these issues.  Importantly, 
however, a complete and thorough review of the claims folder 
in the present case indicates that, with regard to these 
issues, the RO has not informed the veteran of the specific 
provisions of the recently passed VCAA or the specific type 
of information needed from him.  Nor has he been given 
notification of the proper time period within which to submit 
the requested (one year).  

In addition, the veteran has not been accorded pertinent VA 
examinations to determine the current nature, extent, and 
etiology of any such skin, gum, hypertensive, right hip, left 
knee, and bilateral eye disabilities that he may have.  Such 
evaluations are particularly important in the present case, 
where the evidence of record reflects post-service findings 
of dermatological, gum, hypertensive, right hip, left knee, 
and bilateral eye pathology.  

Specifically, a report of an approximately one month VA 
psychiatric hospitalization from October to November 1992 
includes a diagnosis of tinea pedis.  Significantly, however, 
as the veteran has not been accorded a relevant VA 
dermatological examination during the present appeal, the 
Board is uncertain as to whether he has a current 
dermatological disorder.  

Furthermore, VA outpatient treatment records dated from 
February to March 1990 reflect a relevant clinical history of 
chronic periodontal disease.  A VA pathological report dated 
in March 1990 provides a diagnosis of nonspecific chronic 
gingivitis.  Although a report of a one-and-a-half month VA 
psychiatric hospitalization from October to December 1990 
indicates that the veteran had full dentures, a subsequent VA 
hospitalization record dated from November 1991 to January 
1992 demonstrates that the veteran was wearing partial 
maxillary and mandibular dentures.  As the veteran has not 
undergone a relevant VA dental examination during the present 
appeal, the Board is uncertain as to whether he has a current 
gum disease.  

With regard to the veteran's claim for service connection for 
hypertension, the Board acknowledges that the November 1976 
separation examination provides a blood pressure reading of 
140/90.  Borderline hypertension was noted on the evaluation 
report.  Five-day blood pressure readings taken immediately 
thereafter did not confirm a diagnosis of hypertension.  
Importantly, however, relevant post-service VA and private 
medical records reflect treatment for a diagnosis of 
hypertension between February 1990 and January 2003.  
Further, a report of a VA hospitalization dated from April to 
May 1992 indicates that the veteran has had hypertension 
since 1974.  This hospitalization record does not provide the 
source of this statement.  Significantly, as the veteran has 
not been accorded a pertinent VA cardiovascular examination 
during the present appeal, the Board is uncertain as to the 
etiology of his currently diagnosed hypertension.  

In addition, the Board acknowledges that, according to the 
service medical records, in June 1976, the veteran sought 
treatment for complaints of a dull ache in his right hip upon 
standing.  A report of a one-and-a-half month VA psychiatric 
hospitalization from November 1991 to January 1992 provides, 
in relevant part, a diagnosis of osteoarthritis of the right 
hip.  Significantly, however, as the veteran has not been 
accorded a pertinent VA orthopedic examination during the 
present appeal, the Board is uncertain as to the etiology of 
the osteoarthritis of his right hip.  

Moreover, VA post-service medical records dated in November 
1990, from November 1991 to January 1992, and from April to 
May 1992 include diagnoses of osteoarthritis of the left 
knee.  Significantly, however, as the veteran has not had the 
opportunity to undergo a relevant VA orthopedic examination, 
the Board is uncertain as to the etiology of his left knee 
arthritis.  

With regard to the veteran's claim for service connection for 
a bilateral eye disorder, the Board acknowledges that the 
service medical records reflect treatment for complaints of 
bilateral eyelid swelling with a diagnosis of a mild 
conjunctive infection in November 1965.  According to 
pertinent post-service medical records, a private outpatient 
treatment session completed in January 1989 includes a 
notation of double vision.  A VA visual examination conducted 
in October 1994 provided impressions of bilateral cataracts 
consistent with visual acuity, hyperopia, and presbyopia.  
The examiner explained that the veteran's Thorazine usage 
showed no objective signs of toxicity but recommended that 
more sensitive testing (including central color visual field 
testing) be obtained, particularly if more subtle toxicity 
was required.  Subsequent VA ophthalmology evaluations 
completed in October 1999 and May 2001 demonstrated the need 
for glasses but no findings of abnormal intraocular pressure, 
cataracts, retinopathy, or abnormal slit lamp examination.  
In view of these examination results, the Board is of the 
opinion that the veteran should be accorded another VA 
ophthalmology examination to determine the exact nature, 
extent, and etiology of any eye disorder that he may have.  

C.  Increased Ratings For Service-Connected Post-Traumatic 
Stress Disorder And Residuals Of A Compression Fracture Of L2 
With Kyphosis

With regard to the veteran's claim for a disability 
evaluation greater than 30 percent for his service-connected 
PTSD, the Board notes that, during the course of the present 
appeal, the schedular criteria by which psychiatric 
disabilities are rated changed.  See 61 Fed. Reg. 52695-52702 
(Oct. 8, 1996) (effective Nov. 7, 1996) codified at 38 C.F.R. 
§ 4.130, Code 9411 (2002).  Therefore, adjudication of the 
veteran's increased rating claim for his service-connected 
PTSD must include consideration of both the old and the new 
criteria.  However, if the revised version of the regulation 
is more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

A complete and thorough review of the claims folder indicates 
that the RO has notified the veteran of both the old, as well 
as the new, rating criteria for his service-connected PTSD.  
However, at a VA PTSD examination completed in July 1997, the 
examiner, who noted that the veteran's claims folder was not 
available for review, concluded after interviewing the 
veteran that a diagnosis of chronic PTSD with depression was 
appropriate.  Importantly, the examiner assigned a Global 
Assessment of Functioning (GAF) score ranging from 41 to 50 
and explained that these numbers represented the veteran's 
serious impairment in social and occupational functioning, 
lack of friends, and inability to get along with other 
people.  In addition, the examiner expressed his opinion that 
this service-connected psychiatric disability impaired the 
veteran's interpersonal functioning, which, in turn, impeded 
his ability to seek and maintain gainful employment.  The 
examiner specifically stated that the veteran's chronic PTSD 
with depression rendered the veteran unemployable.  

Subsequently, however, in June 2001, the veteran underwent 
another VA PTSD examination by a different examiner.  This 
more recent psychiatric evaluation, which again included the 
examiner's notation that the veteran's claims folder was not 
available for review, also contained the examiner's diagnosis 
of PTSD.  Significantly, this examiner also assigned a GAF 
score of 65 and explained that the veteran's 
service-connected PTSD was manifested by politeness, 
cooperation, an appropriate and unconstricted affect, a 
normal mood, no acute distress, alertness, orientation, 
relevant and coherent speech, and no evidence of psychosis.  
In view of the apparent improvement in the veteran's PTSD 
symptomatology, on the basis of these two most recent VA 
examinations, the Board believes that, on remand, the veteran 
should undergo a psychiatric evaluation to determine the 
current nature and extent of this service-connected 
disability.  

Furthermore, with regard to the veteran's claim for a 
disability rating greater than 50 percent for the 
service-connected residuals of a compression fracture at L2 
with kyphosis, the Board notes that the schedular criteria by 
which service-connected back disabilities are rated changed 
during the pendency of the veteran's appeal.  The new 
criteria became effective on September 26, 2003.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  Therefore, 
adjudication of a claim of entitlement to a disability 
evaluation greater than 50 percent for the service-connected 
residuals of a compression fracture at L2 with kyphosis must 
include consideration of both the old and the new criteria.  
A complete and thorough review of the claims folder in the 
present case indicates that the RO has not considered the 
veteran's increased rating claim for his service-connected 
low back disability under this new rating criteria.  

Additionally, the last VA examination that the veteran 
underwent, which was accorded June 2001, was conducted prior 
to the passage of the new spinal disability rating criteria 
and, as such, does not provide sufficient evidence to 
evaluate the veteran's service-connected residuals of a 
compression fracture at L2 with kyphosis.  Consequently, the 
Board believes that the veteran should be accorded a current 
VA examination of this service-connected back disability to 
provide VA with the opportunity to obtain sufficient 
competent evidence to rate this disorder under both the new 
as well as the old relevant rating criteria.  

D.  Total Disability Rating Based On Individual 
Unemployability

The current VA examinations of the veteran's 
service-connected PTSD and low back disability do not include 
discussions from the examiners as to the effect of these 
disorders on the veteran's employability.  Consequently, at 
the VA evaluations completed on these service-connected 
disabilities conducted pursuant to this Remand, the Board 
believes that the examiners should also express opinions as 
to the effect of these disorders on the veteran's ability to 
procure and to maintain employment.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered left hip, 
dermatological, dental (gum), blood 
pressure, right hip, left knee, and eye 
treatment to him since his separation 
from service in January 1977 and who have 
provided psychiatric and low back 
treatment to him since January 2003.  
After furnishing the veteran the 
appropriate release forms, obtain the 
complete clinical records from each 
health care provider identified by the 
veteran that have not been previously 
procured and associated with the claims 
folder.

3.  In addition, the RO should obtain the 
veteran's complete clinical records 
relating to left hip, dermatological, 
dental (gum), blood pressure, right hip, 
left knee, eye, psychiatric, and low back 
treatment that he has received at the 
Dublin VA Medical Center (VAMC) since 
January 2003 and at the Albany VAMC since 
September 1999.  All such available 
records should be associated with the 
veteran's claims folder.

4.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
determine the nature, extent, etiology of 
any left hip disability, right hip 
disorder, and left knee disability that 
he may have and to determine the nature 
and extent of the service-connected 
residuals of a compression fracture at L2 
with kyphosis.  The claims folder must be 
made available to the examiners in 
conjunction with the examination.  Any 
testing deemed necessary, including 
x-rays, should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent left hip, right hip, left 
knee, and low back pathology found on 
examination should be noted in the 
evaluation report.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically discuss the nature, extent, 
and etiology of his left hip condition.  
In particular, the examiner should 
express an opinion as to whether it is at 
least as likely as not that any left hip 
disorder found on examination is related 
to, or caused by, his active military 
service (including whether any diagnosed 
left hip disability is consistent with 
the veteran's contentions that he 
sustained a gunshot wound to his left hip 
during his active military duty in 1970).  

With regard to the veteran's right hip, 
the examiner should specifically state 
whether a diagnosis of osteoarthritis of 
the right hip, or some other disability 
of this joint, is appropriate.  If so, 
the examiner should then express an 
opinion as to whether it is at least as 
likely as not that the osteoarthritis (or 
other diagnosed disability) of the 
veteran's right hip is in any way related 
to, or caused by, his active military 
duty, including the in-service episode in 
June 1976 of treatment for complaints of 
a dull right hip ache upon standing.  

With regard to the veteran's left knee, 
the examiner should specifically state 
whether a diagnosis of osteoarthritis of 
the left knee, or some other disability 
of this joint, is appropriate.  If so, 
the examiner should then express an 
opinion as to whether it is at least as 
likely as not that the osteoarthritis (or 
other diagnosed disability) of the 
veteran's left knee is in any way related 
to, or caused by, his active military 
duty.  

Concerning the service-connected 
residuals of a compression fracture at L2 
with kyphosis, the examiner should 
provide the active and passive ranges of 
motion of the veteran's lumbar spine.  
The examiner should also include in the 
examination report a discussion of the 
presence or absence of cord involvement, 
abnormal mobility requiring a neck brace 
(jury mast), nerve paralysis, the need to 
be bedridden, the need for long leg 
braces, and unfavorable ankylosis of the 
entire spine.  

Also, the examiner should express an 
opinion as to the effect of the veteran's 
service-connected residuals of a 
compression fracture at L2 with kyphosis 
on his ability to obtain and maintain 
gainful occupation.  

5.  In addition, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA dermatological examination 
to determine the nature, extent and 
etiology of any dermatological condition 
of his groin that he may have and to 
determine the nature, extent, and 
etiology of any other skin disorder that 
he may have.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent dermatological pathology of 
the veteran's groin and of the remainder 
of his body found on examination should 
be noted in the evaluation report.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically discuss the nature, extent, 
and etiology of his groin (skin) 
condition.  In particular, the examiner 
should express an opinion as to whether 
it is at least as likely as not that any 
dermatological disorder of the veteran's 
groin found on examination is related to, 
or caused by, his active military 
service, including the in-service episode 
of treatment for groin swelling in 
November 1965.  

Additionally, the examiner should 
specifically state whether the veteran 
has a diagnosed dermatological disorder 
other than one involving his groin.  If 
so, the examiner should then express an 
opinion as to whether it is at least as 
likely as not that any dermatological 
disorder not involving the veteran's 
groin, which was found on examination, is 
related to, or caused by, his active 
military service, including in-service 
exposure to herbicides.  

6.  Also, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
dental examination to determine the 
nature, extent and etiology of any gum 
disease that he may have.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent dental pathology found on 
examination should be noted in the 
evaluation report.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically state whether the veteran 
has a diagnosed gum disease.  If so, the 
examiner should then express an opinion 
as to whether it is at least as likely as 
not that any dental disorder found on 
examination is related to, or caused by, 
his active military service.  

7.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
cardiovascular examination to determine 
the nature, extent and etiology of his 
hypertension.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent cardiovascular, including 
hypertensive, pathology found on 
examination should be noted in the 
evaluation report.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
current hypertension is in any way 
related to, or caused by, his active 
military service, including the finding 
of borderline hypertension at the 
November 1976 separation examination.  

8.  Further, the RO should also make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA ophthalmology examination 
to determine the nature, extent and 
etiology of any bilateral eye disorder 
that he may have.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent ophthalmology pathology 
found on examination should be noted in 
the evaluation report.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically state whether the veteran 
has a diagnosed bilateral eye disorder.  
If so, the examiner should then express 
an opinion as to whether it is at least 
as likely as not that any such diagnosed 
disability is in any way related to, or 
caused by, the veteran's active military 
duty, including the in-service episode of 
treatment for a mild conjunctive 
infection in November 1965.  In addition, 
the examiner should also express an 
opinion as to whether it is at least as 
likely as not that any such diagnosed 
ophthalmology disability is in any way 
related to, or caused by, medication that 
the veteran is taking for a 
service-connected disability.  

9.  Moreover, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA psychiatric examination to 
determine the nature and extent of the 
service-connected PTSD.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent psychiatric pathology found 
on examination should be noted in the 
report of the evaluation.  In addition, 
the examiner should provide a GAF score 
along with an explanation of the score's 
meaning.

Additionally, the examiner should express 
a specific opinion as to the effect of 
the service-connected PTSD on the 
veteran's ability to obtain and maintain 
gainful occupation.  The examiner should 
render an opinion as to whether this 
service-connected psychiatric disability 
prevents employment.  

10.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for a left hip disability; 
tinea cruris; a skin disorder on a direct 
basis and as secondary to in-service 
exposure to herbicides; residuals of a 
gum infection; hypertension; a right hip 
disorder; a left knee disability; and a 
bilateral eye disorder to include 
bilateral cataracts, hyperopia, and 
presbyopia asserted to be secondary to 
medication taken for a service-connected 
disability.  In addition, the RO should 
re-adjudicate the claims of entitlement 
to disability evaluations greater than 
50 percent for residuals of a compression 
fracture of L2 with kyposis and greater 
than 30 percent for PTSD.  Thereafter, 
the RO should re-adjudicate the issue of 
entitlement to a total disability rating 
based on individual unemployability.  

Furthermore, the RO's consideration of 
referring the veteran's increased rating 
claims for his service-connected PTSD and 
residuals of a compression fracture at L2 
with kyphosis for extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
(2003) must be documented on 
readjudication.  

If the decision remains in any way 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC in 
April 2003.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



